Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the back thereof” in the second to last line is unclear with regards to which portion/area of the harness saddle “the back thereof” is referring to.
Claim 5 recites numerous antecedent basis issues, the phrase “length D2 is unclear,” “the distance of the first and second holes” is unclear, etc. Claims 10-12 recite the same issues.
Claim 6 is unclear with regards to where the starting and ending points are of the D1 arch, etc.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Cahoone US 220,273.

Regarding claim 1, Cahoone discloses a harness saddle for horse for pulling a cart comprising a first side and a second side wherein both the first side and the second side are outer sides of the harness saddle wherein the harness saddle comprises an area adapted to arch from center part of the of the harness saddle towards both sides of the horse and towards the horse's tail, so that the harness saddle bypasses the horse's withers at the back thereof, when the harness saddle is worn by a horse (title and figure 1).

Regarding claim 2, Cahoone discloses the harness saddle according to claim 1, further comprising a first portion adapted arch along a first side of the horse and a second portion adapted to arch along a second side of the horse, and wherein the area adapted to arch from center part of the of the harness saddle towards both sides of the horse and towards the horse's tail is therebetween (figure 1).

Regarding claim 3, Cahoone discloses the harness saddle according to claim 1, further comprising a center hole, a first hole for a fastening means and a second hole for a fastening means (as inherently shown in figure 1 and more clearly shown in figure 9).

Regarding claim 4, Cahoone discloses the harness saddle according to claim 3 wherein the holes are equidistant from the center hole (as shown in figure 1).

Regarding claim 7, Cahoone discloses the harness saddle according to claim 1 wherein the harness saddle is designed to leave air space between lower face of the harness saddle and the horse's spine (as inherently shown in at least figure 9 and known to those with ordinary skill in the art).



Regarding claim 9, Cahoone discloses the harness saddle according to claim 2, further comprising a center hole, a first hole for a fastening means and a second hole for a fastening means (see claim 3 rejections).

Regarding claims 13-15, Cahoone discloses the harness saddle according to claims 2-4, wherein the harness saddle is designed to leave air space between lower face of the harness saddle and the horse's spine (see claim 7 rejection).

Regarding claim 18, Cahoone discloses the harness saddle according to claim 9, wherein the harness saddle is designed to leave air space between lower face of the harness saddle and the horse's spine (see claim 7 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cahoone.

Regarding claim 5, Cahoone teaches the harness saddle according to claim 2, but does not specify wherein length D2 of the area adapted to arch from center part of the of the harness saddle 
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such dimensions to such lengths, in order to accommodate specific design requirements for a particular sized horse, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art

Regarding claim 6, Cahoone teaches the harness saddle according to claim 3, but does not specify wherein arch D1 of the area adapted to arch from center part of the of the harness saddle towards both sides of the horse and towards the horse's tail as measured at the central hole in is 20-60 mm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such dimensions to such lengths, in order to accommodate specific design requirements for a particular sized horse, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art

Regarding claim 10, Cahoone teaches the harness saddle according to claim 3, wherein length D2 of the area adapted to arch from center part of the of the harness saddle towards both sides of the horse and towards the horse's tail is equal to the distance of the first hole and the second hole (see claim 5 rejection).

Regarding claim 11, Cahoone teaches the harness saddle according to claim 4, wherein length D2 of the area adapted to arch from center part of the of the harness saddle towards both sides of the horse and towards the horse's tail is equal to the distance of the first hole and the second hole (see claim 5 rejection).

Regarding claim 12, Cahoone teaches the harness saddle according to claim 9, wherein length D2 of the area adapted to arch from center part of the of the harness saddle towards both sides of the 

Regarding claims 16-17, Cahoone teaches the harness saddle according to claims 5-6, wherein the harness saddle is designed to leave air space between lower face of the harness saddle and the horse's spine (see claim 7 rejection).

Regarding claims 19-20, Cahoone teaches the harness saddle according to claims 10-11, wherein the harness saddle is designed to leave air space between lower face of the harness saddle and the horse's spine (see claim 7 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644